DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment was filed on 03/13/2020.
Information Disclosure Statement
		An information disclosure statement was filed on 06/09/2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, and 5-11 in the reply filed on 03/02/2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1, c), sets out a “ porous particles selected from porous silica, cellulose , acrylic polymer, nylon, and ethylene/methacrylate copolymer hollow sphere coated with porous silica”. It is indefinite as to whether all including the porous silica are coated with a layer of porous silica, or whether only the polymers are additionally coated with porous silica. Clarification is requested.

Claim 8 is indefinite in setting out the average size of the porous particle in that the sizes that are preferable and more preferable do not fall within the scope of 200 nm to 50 microns. Is applicant claiming three separate size ranges/ Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2004/0086473 (Rabe et al).

	Rabe et al disclose cosmetic kits for use as multi-step facial foundation products, the layering of which allows for  improved sebum and perspiration absorption (see claims, page 1, lines 4-5). The Examples disclosed by Rabe et al are diverse compositions including both shine control absorbents and film formers (see page 9). Specifically, example 2 comprises “absorbent particles which include silica 

Conclusion
No claims are allowed.
The Kobo trade paper is cited for its listing of Mss-500/3H characteristics.

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz